DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because of the following informalities: 
 Claim 7 recites “the least one hydroxyl monocarboxylic acid” in line 2, which appears to be “the at least one hydroxyl monocarboxylic acid”.  
	Claim 16 recites “wherein the mixture of esters is present in an amount of 0.01 to 5% by weight (based on the total weight of the drilling fluid)”.  It is recommended to remove the parenthesis.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 
Claims 17 recites the limitation "The process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6, 8-10 and 19-20 are allowed.
Claim 7 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
US2015/0376490 (Dino) and US2016/0230069( Mäker)  are the closest prior art of record.
Dino teaches a polyamide drilling additive comprises a reaction product of a monocarboxylic acid including hydroxyl monocarboxylic acid with a mixture of a monomer, dimer and trimer carboxylic acids, and a polyamine.   Dino fails to teach the instantly claimed esterification product but the amidation product.
	Mäker teaches a well treatment fluid comprises an ester obtainable by reacting a polycarboxylic acid  with a hydroxyl monocarboxylic acid.  While teaching the polycarboxylic acid is preferably a dimeric fatty acid.  Mäker is silent on the presence of a trimer fatty  acid as the reaction component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766